Exhibit  10.9
 
 


AMENDED AND RESTATED LICENSE AGREEMENT
 
 
THIS AGREEMENT is made effective as of April 18, 2013, although it is being
signed at a later date, by and between BOURBON BROTHERS, LLC, a Colorado limited
liability company with an address of 2 N. Cascade Ave., Suite 1400, Colorado
Springs, CO 80903 ("Licensor"), and BOURBON BROTHERS HOLDING COMPANY, LLC, a
Colorado limited liability company, BOURBON BROTHERS BRAND, LLC, a Colorado
limited liability company, BOURBON BROTHERS FRANCHISE, LLC, a Colorado limited
liability company, BOURBON BROTHERS RESTAURANT GROUP, LLC, a Colorado limited
liability company, and BOURBON BROTHERS SMOKEHOUSE AND TAVERN COLORADO SPRINGS,
LLC, a Colorado limited liability company, each with an address of 2 Cascade
Ave., Suite 1400, Colorado Springs, CO 80903 (hereinafter, each is a "Licensee"
and together they are referred to as "Licensees"). Licensees and Licensor may be
collectively referred to herein as "Parties."
 
WHEREAS, Licensor is the owner of and intends to use the service mark "Bourbon Brothers" USPTO Serial Number 85,858,267, application filed
on February 23, 2013, ("Service Mark") and related Intellectual Property,
defined below, in connection with the development of restaurants featuring
southern-style food and beverages ("Bourbon Brothers Restaurants");
 
WHEREAS, Bourbon Brothers Holding Company, LLC ("Bourbon Brothers Holding"), a
Licensee, is the parent company of the other Licensees and the other Licensees
are each wholly-owned subsidiaries of Bourbon Brothers Holding;
 
WHEREAS, Bourbon Brothers Franchise, LLC ("Bourbon Brothers Franchise"), a Licensee, desires to offer franchises for Bourbon Brothers Restaurants pursuant to the terms of franchise agreements between Bourbon
Brothers Franchise and third-party franchisees ("Franchisees");
 
WHEREAS, Licensor is affiliated with Licensees through common ownership and
Licensor is willing to grant an exclusive license to Licensees to use and to
sub-license the use of the Marks and Intellectual Property, defined below, under
the terms and conditions provided herein;
 
WHEREAS, the Parties previously entered into a License Agreement dated April 18,
2013 (the "First License Agreement"), whereby Licensor granted the Licensees
limited rights to use the Service Mark;
 
WHEREAS, Bourbon Brothers Holding Corporation, the predecessor of Bourbon
Brothers Holding Company, LLC, signed the First License Agreement and since that
time, has assigned all of its assets and liabilities to Bourbon Brothers Holding
Company, LLC, its successor in interest; and
 
WHEREAS, the Parties desire to amend, supplement, and clarify certain terms of
the License Agreement;




 
1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the mutual covenants and restrictions herein
and the payment by Licensees to Licensor of $10.00, the Parties agree as
follows:
 
1. GRANT.    Licensor hereby grants to Licensees the exclusive rights
("Rights"), subject to Licensor's continuing right to use the Marks in any
manner, to use the Service Mark and associated trademarks, trade names, service
marks, logos, brands, slogans, domain names, and identifying features, owned by
Licensor or which hereafter are created and owned by Licensor (collectively, the
"Marks") and certain Intellectual Property, defined below, throughout the United
States in c01mection with the operation of and offer and sale of franchises for
Bourbon Brothers Restaurants, the sublicensing of the Marks and Intellectual
Property to Franchisees to operate Bourbon Brothers Restaurants, and to
themselves use the Marks and Intellectual Property to develop and operate
Bourbon Brothers Restaurants throughout the United States
("Licensed Territory"). Bourbon Brothers Franchise shall use its best efforts to
promote and sell franchises for Bourbon Brothers Restaurants in the Licensed
Territory. The Licensed Territory may not be expanded to include any areas
outside of the United States without the express prior written consent of
Licensor. Licensor agrees that no other individuals or entities, except
Licensor, shall have the privilege of using the Rights in the Licensed Territory
during the term of this Agreement. All Rights not specifically granted to
Licensee hereunder are specifically reserved to Licensor subject to the terms
and conditions as stated herein.
 
2. INTELLECTUAL PROPERTY.   The term "Intellectual Property," as used in this
Agreement is defined as: (i) all manuals, designs, plans, blueprints, layouts,
adve1iising and marketing materials, and methods, training programs, and all
computer software, including source code, object code, firmware, development
tools, files and records, and operating systems and other works, including any
copyrights therein; (ii) all patents, design patents and other inventions
(whether patentable or not) and improvements thereto, and all registrations
associated with the foregoing; and (iii) proprietary business methods, processes
and operating systems, and distinctive business formats, trade dress, trade
secrets, proprietary information and know-how, customer lists, recipes, and all
documentation relating to the development, operation, and offer of franchises of
Bourbon Brothers Restaurants.
 
3. TERM AND RENEWAL. This Agreement shall c01mnence on the date first written
above and shall continue for an initial term of 10 years unless sooner
terminated as provided in this Agreement. This Agreement shall automatically
renew for additional terms of 10 years each without any action required to be
taken by either party, unless sooner terminated as provided in this Agreement.
 
4. SUPERVISION. Licensor shall have the right to supervise the use of the Marks
for the purpose of protecting and maintaining the standards of quality
associated with the Marks as decided by Licensor in Licensor's sole discretion.
Licensees shall use, display, sub-license and franchise the Marks only in strict
compliance with any standards that may be periodically mandated by Licensor.
Licensees shall take no action which would impair Licensor's right, title and
interest in and to the Marks. If Licensor, at any time, finds that the use of
the Marks by a Licensee or its sublicensee is deficient in the quality and
standards determined by Licensor for the use of said Marks, or is misleading in
any manner, or is otherwise in violation of this Agreement, then Licensor may
notify the Licensees in writing of such deficiency and the Licensees shall take
such corrective measures as are necessary so that the Licensees and their
sublicensees' use of the Marks is not deficient.
 
 
2

--------------------------------------------------------------------------------

 
 
5. EQUAL STANDARDS. Licensor shall maintain and exercise adequate control and
supervision over the use of the Marks at each location where Licensor uses the
Marks in order to maintain the high standards of quality associated with the
Marks.
 
6. NON-INTERFERENCE.    It is the express intention of the Parties to enable
Licensor, on the one hand, and Licensees, on the other hand, to own, operate,
license and/or franchise Bourbon Brothers Restaurants associated with the Marks
without interference from the other Parties (except to the extent necessary to
maintain and enhance the quality of service and good will associated with the
Marks), each within their respective areas of authorized use. In furtherance of
the foregoing, neither Party shall restrict nor otherwise attempt to limit the
business or activities of the other Party except for such business or activity
directly associated with the Marks and only as described herein.
 
7. INDEMNIFICATION. Each Licensee shall indemnify, defend and hold Licensor
harmless from any claims, demands, liabilities, obligations or lawsuits against
the Licensee arising out of acts or omissions related to the Licensee's use or
licensing of the Marks or Intellectual Property, including, but not limited to,
claims for personal injury or property damage, claims related to contracts
entered into between the Licensee and Franchisees and other third parties, taxes
of any kind owed by the Licensee or any other tort, contract claim, or public
liability claim against the Licensee.
 
8. DISCLAIMER OF PARTNERSHIP.  Nothing herein shall be construed in any way to
create a partnership or a subsidiary relationship between Licensees and
Licensor, and Licensees shall not have any right, title or interest in
Licensor's business except the right to use the Marks and the Intellectual
Properly in c01mection with the activities of the Licensees described herein.
 
9. WARRANTY OF TITLE.   Licensor represents and warrants that to its actual
knowledge, it owns all right, title and interest in and to the Marks and
Intellectual Property. In addition, Licensor represents and warrants that there
are no agreements currently in effect which limit the rights of Licensor to use
or license the use of the Marks and there are no infringing uses actually known
to Licensor that can materially affect Licensees' use and sub-license thereof.
Except as expressly stated, Licensor makes no warranty, express or implied, with
respect to the ownership of any rights relating to the Marks or Intellectual
Property described herein. The Parties understand that local rights to the Marks
may exist prior to the date of this Agreement over which the Parties have no
control and/or about which the Parties currently have no knowledge.
 
10. COMPLIANCE WITH APPLICABLE LAWS. Each Licensee agrees to comply with all
municipal, local, county, state or federal regulations and laws and to
reasonably supervise any Franchisees who are granted sub-licenses to use the
Marks and the Intellectual Property.


 
 
3

--------------------------------------------------------------------------------

 
 
11. LICENSOR'S RIGHTS UPON LICENSEE'S DEFAULT.    Licensor shall have the right
to terminate this Agreement as it relates to a defaulting Licensee upon the
occurrence of any one or more of the following events of default:
 
a.  
Licensee's failure to comply with the terms and conditions of this Agreement
within 30 days of receiving written notice from Licensor that Licensee is in
default of this Agreement; provided, however, that if the default is of such a
nature that it cannot be reasonably cured within 30 days, the cure period shall
be extended for such period as Licensee is diligently pursuing a cure to
completion.

 
b.  
Licensee's insolvency, which shall be defined as: (i) Licensee's failure to pay
its debts as they come due; or (ii) when the fair market value of Licensee's
assets are less than the value of Licensee's accrued liabilities.

 
c.  
Licensee's assignment for the benefit of its creditors or any other unapproved
assignment or transfer of Licensee's rights under this Agreement.

 
d.  
The placement of Licensee's assets in the hands of a trustee or receiver.

 
Licensor may exercise its right of termination by giving the defaulting
Licensee, its trustees, receivers, or assigns 30 days written notice of
Licensor's election to terminate, after which this Agreement will terminate.
Upon termination of this Agreement for any reason, the Licensee shall be deemed
to have assigned or transferred its right, title and interest in and to any
franchise or license agreement between Licensee and any Franchisee to Licensor
or to any assignee that Licensor shall designate at the time of such deemed
assignment or transfer and Licensee shall execute any documents reasonably
required by Licensor to effectuate such assignment or transfer. Upon termination
of this Agreement for any reason, Licensee shall immediately discontinue the use
of the Marks and the Intellectual Property and cease to identify itself as
having any relationship with Licensor or any right to use the Marks and the
Intellectual Property.
 
In addition to Licensor's right to terminate this Agreement as described above,
if Licensee commits a breach of any express or implied term herein, Licensor may
bring an action for injunctive relief, including ex parte relief, or bring a
claim for damages. All remedies shall be cumulative.
 
12. LICENSEE'S RIGHT TO TERMINATE. Each Licensee shall have the right to
terminate this Agreement for any reason upon 30 days prior written notice to
Licensor.
 
13. SEVERABILITY. In the event that any of the terms and conditions herein are
held invalid, the remaining parts and conditions and obligations of this
Agreement shall remain in full force and effect.








 
4

--------------------------------------------------------------------------------

 
 
14. ASSIGNMENT AND TRANSFER. No Party may assign or transfer any of its rights
hereunder without the prior written consent of the other Parties, and such
consent shall not be unreasonably withheld, delayed or conditioned. A transfer
by Licensor includes the transfer of any federal, state, or common law rights
that Licensor has to the Marks and the Intellectual Property. Upon assignment or
transfer, this Agreement shall inure to the benefit of the parties' respective
assignees or other legal successors in interest.
 
15.  MISCELLANEOUS.

a.  
Singular-Plural.   Wherever the singular or plural are used, this Agreement
shall be deemed amended to reflect the appropriate form.

 
b.  
Attorney  Fees.      If a Part commits a breach of this Agreement, the non­
defaulting Parties shall be entitled to reasonable attorneys' fees and costs,
including costs of depositions taken and litigation incurred in the enforcement
of any term herein or in the collection of any damages incurred as a result of
such breach.

 
c.  
Integration; Modification. This Agreement contains the entire understanding of
the Parties with respect to the subject matter herein contained and shall
supersede and replace the First License Agreement in its entirety. The Parties
may, from time to time modify, vary, or alter any of the provisions of this
Agreement, but only by a written agreement duly executed by all Parties.

 
d.  
Notices. All notices, reports or other documents and communications that are
required or permitted to be given to the Parties under this Agreement shall be
sufficient if given in writing and delivered in person, by overnight courier, or
by registered or certified mail, postage prepaid, return receipt requested, to
the receiving Party at the address listed on the first page of this Agreement or
to such other address as such Party may have given to the other by written
notice pursuant to this Section. Notice shall be deemed given on the date of
delive1y, in the case of personal delivery, or on the delivery or refusal date,
as specified on the return receipt, in the case of overnight courier or
registered or certified mail.

 
e.  
Governing Law. Except to the extent governed by the Lanham Act or other federal
law, this Agreement shall be governed by the laws of the State of Colorado,
irrespective of the choice of law rules of any jurisdiction. The Parties agree
that venue and jurisdiction for any litigation arising from this Agreement shall
only be proper in the state or federal court located in Denver County, Colorado.
The Parties hereby consent to the personal and subject matter jurisdiction of
the federal and state courts of the State of Colorado for any and all disputes
arising out of this Agreement.

 
f.  
Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement except by written instruments signed by the Party charged with
the waiver or estoppel. No waiver shall be deemed a continuing waiver unless
specifically stated therein, and the written waiver shall operate only as to the
specific term or condition waived, and not for the future or as to any act other
than that specifically waived.



 
 
5

--------------------------------------------------------------------------------

 
 


g.  
Bankruptcy  of Licensor. The Parties intend that the license and right under
this Agreement shall constitute a license of "intellectual property rights"
within the meaning of Section 365(n) of the U.S. Bankruptcy Code and, as such,
this Agreement may remain in full force and effect under such law if Licensor is
insolvent, makes an assignment for the benefit of its creditors, is subject to
any voluntary  or involuntary  bankruptcy  proceeding and such proceeding is not
dismissed within thirty (30) days of commencement, or otherwise ceases to do
business.

 
h.  
Counterparts. This Agreement may be executed in any number of counterparts and
by any number of counterpart signature pages, each of which shall be an original
with the san1e effect as if each of the signatures were affixed to the same
instrument. Signatures may be electronic and signature pages may be transmitted
electronically, and such signatures and signature pages shall be deemed original
signature pages for all purposes.



 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 






 
6

--------------------------------------------------------------------------------

 


LICENSEE:
 
BOURBON BROTHERS HOLDING COMPANY, LLC
 
   
LICENSOR:
 
BOURBON BROTHERS, LLC
 
/s/ Robert B. Mudd
   
/s/ J.W. Roth
 
Its:  Manager
   
 
 
 
   
 
 


 
LICENSEE:
 
BOURBON BROTHERS BRAND, LLC
 
     
/s/ Robert B. Mudd
     
Its: Manager
     
 
     



LICENSEE:
 
BOURBON BROTHERS FRANCHISEE, LLC
 
     
/s/ Robert B. Mudd
     
Its: Manager
     
 
     

 


LICENSEE:
 
BOURBON BROTHERS RESTAURANT GROUP, LLC
 
     
/s/ Robert B. Mudd
     
Its: Manager
     
 
     




LICENSEE:
 
BOURBON BROTHERS SMOKEHOUSE AND TAVERNS COLORADO SPRINGS, LLC
 
     
/s/ Robert B. Mudd
     
Its: Manager
     
 
     




LICENSEE:
BOURBON BROTHERS HOLDING COMPANY, LLC
     
/s/ Robert B. Mudd
     
Its: Manager
     
 
     


 
 

 
 
7

--------------------------------------------------------------------------------

 
 
LICENSE AGREEMENT
 
This License Agreement (hereinafter, "Agreement") is entered into as of the 18th
day of April 2013 ("Effective Date"), by and between Bourbon Brothers Holding
Corporation, a Colorado corporation, Bourbon Brothers Brand, LLC, a Colorado
limited liability company, Bourbon Brothers Franchise, LLC, a Colorado limited
liability company, Bourbon Brothers Restaurant Group, LLC, a Colorado limited
liability company, and Bourbon Brothers Smokehouse and Tavern Colorado Springs,
LLC a Colorado limited liability company, each with an address at 2 North
Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (hereinafter, each is a
"Licensee" and together they are the Licensees) and Bourbon Brothers, LLC, a
Colorado limited liability company with an address at 2 North Cascade Avenue,
Suite 1400, Colorado Springs, CO 80903 (hereinafter, "Licensor"). Licensees and
Licensor may each be referred to as a "Party" or together as the "Parties".
 
RECITALS
 
WHEREAS, Licensor owns the Trademark defined below.
 
WHEREAS, Licensees desire to acquire a royalty-free, non-exclusive license to
the Trademark.
 
AGREEMENT
 
NOW THEREFORE, for the foregoing reasons, and in consideration of the
conditions, covenants and agreements set fotih below, the receipt and
sufficiency of which are hereby acknowledged, the Patties agree as follows:
 
Definitions. In addition to terms defined elsewhere in this Agreement, the
following terms shall have the meanings set fotih below:
 
"Licensed Product(s)" shall mean all products that incorporate, utilize or are
made with the use of the Trademark.
 
"Trademark" shall mean the trademark "Bourbon Brothers," federal serial number
85858267 with an application filing date of February 23, 2013.
 
License. Licensor hereby grants to each Licensee, a fully paid-up, nonexclusive,
world­ wide, perpetual, irrevocable and royalty free license to make, have made
for Licensee, use, offer to sell, sell, distribute, export or import Licensed
Products and further for the use of the Trademark in the restaurant and bar
industry. Use of license outside of the restaurant and bar industry shall be
approved by Licensor on a case-by-case basis and an addendum to this agreement
would document approval.
 
Each Licensee shall have the right to sublicense the Trademark so long as
Licensee has obtained Licensor's prior written consent. Licensee shall be
responsible for its sublicensee's compliance with the terms of its sublicense.
The sublicense shall be no less stringent than, and shall not conflict with the
tem1s of this Agreement; however, the sublicense shall not be perpetual and
shall be revocable in the event the sublicensee materially breaches the terms of
the sublicense.
 
 
1

--------------------------------------------------------------------------------

 
Licensee acknowledges that the Trademarks are unique and original to Licensor
and that Licensor is the owner thereof. Licensee shall not, at any time during
or after the term of this Agreement, dispute or contest, directly or indirectly,
Licensor's ownership and title to the Trademark or the validity thereof.
 
Consideration. In exchange for the license of the Trademark, Licensee shall pay
Licensor an aggregate amount of $1.00 ("Payment") on the Effective Date.
 
1.           Modification  of Trademark.  Licensee shall not make any
modifications to the Trademark. It is understood and agreed that Licensor shall
retain all ownership and title in any modifications or improvements made to the
Trademark, but Licensee shall have a license to use any such modifications or
improvements as set forth above in Section 2.
 
Limited Rights with Respect to the Trademark.  Licensee acknowledges and agrees
that Licensor is the exclusive owner of all right, title and interest in the
Trademark and that Licensee has only the limited rights expressly set forth in
this Agreement. Licensee shall not represent in any manner that it owns the
Trademark. Licensee shall not take any action that may impair, impede or
diminish any rights Licensor has in or to the Trademark.  Licensee's use of the
Trademark, and any goodwill created thereby, shall inure to the benefit of
Licensor. Licensee shall not, at any time during the term of this Agreement or
after its termination or expiration, contest the validity or ownership of the
Trademark or assist any other person in contesting the validity or ownership of
the Trademark.
 
Limitations on Use.  Licensee shall not use the Trademark or portion thereof as
part of any business entity name or trade name, with any prefix, suffix or other
modifying words, terms, designs or symbols or in any modified form, without the
prior written consent of Licensor. The following entity names are hereby
consented to by Licensor: (a) Bourbon Brothers Holding Company, (b) Bourbon
Brothers Brand, LLC, (c) Bourbon Brothers  Franchise, LLC, (d) Bourbon Brothers
Restaurant Group, LLC, (e) Bourbon Brothers Smokehouse and Tavern Colorado
Springs, LLC, and (f) Bourbon Brothers Investment,  LLC. Bourbon Brothers
Investment, LLC is licensed to use the entity name of the Licensor and has no
other rights to use the Trademark. Licensee shall not register or seek to
register the Trademark with the United States Patent and Trademark Office or any
state or foreign country. Licensee shall not use, register or seek to register
as a trademark or service mark, either with the United States Patent and
Trademark Office or any state or foreign country, any trademark or service mark
that is confusingly similar to the Trademark.
 
Indemnification  of Use of Trademark. Either Party shall immediately notify the
other Party in writing of any apparent infringement of or challenge to
Licensor's or Licensees' use of the Trademark of which it becomes aware.
Licensor may, at its option, control the defense of any action or proceeding;
however Licensee shall pay for all expenses incurred by Licensor and Licensees
in any trademark or similar proceeding disputing Licensor's or Licensee's rights
to or use of the Trademark. This indemnification shall not apply to litigation
between Licensor and Licensee wherein Licensees' use of the Trademark is
disputed or challenged by Licensor.
 
 
2

--------------------------------------------------------------------------------

 
 
Right to Inspect. To preserve the quality and integrity of the Trademark,
Licensor and its designees have the right to enter and inspect each Licensee's
business or sublicensee's businesses at all reasonable times. Licensor also has
the right to inspect all materials and manner in which the Trademark is used. In
the event the Trademark is not used in a manner that maintains the quality and
integrity of the Trademark, as determined by Licensor, Licensor has the right to
suspend the license under this Agreement until such Licensee or its sublicensees
have remedied the issue.
 
Representations and Warranties by Licensee. Licensee represents and warrants
that (a) it is free to enter into this Agreement; and (b) it has not, and will
not, enter into any other agreement that would conflict with the terms of this
Agreement.
 
Representations and Warranties by Licensor.  Licensor represents and warrants
that (a) it owns all right, title, and interest in and to the Trademark on file
as of the Effective Date; (b) it is free to enter into this Agreement; and (c)
it has not, and will not, enter into any other agreement that would conflict
with the terms of this Agreement.
 
Term: Termination. This Agreement will continue perpetually. Provided, however,
in the event of a material breach, the Licensee shall cure, or cause the breach
to be cured within 30 days of receiving written notice of the breach. If the
breach is not cured during the 30-day period, Licensor may terminate this
Agreement as to that Licensee notwithstanding that the license granted in
Section 2 would otherwise be perpetual and irrevocable.
 
Notices. All notices, reports or other documents and communications that are
required or permitted to be given to the Patties under this Agreement shall be
sufficient if given in writing and delivered in person, by email, by overnight
courier, or by registered or ce1tified mail, postage prepaid, return receipt
requested, to the receiving Party at the address listed on the first page of
this Agreement or to such other address as such Patty may have given to the
other by written notice pursuant to this Section. Notice shall be deemed given
on the date of delivery, in the case of personal delivery or confirmed receipt
email, or on the delivery or refusal date, as specified on the return receipt,
in the case of overnight courier or registered or certified mail.
 
Governing Law. This Agreement shall be governed by the laws of the State of
Colorado, irrespective of the choice of law rules of any jurisdiction. The
Parties agree that venue and jurisdiction for any litigation arising from this
Agreement shall only be proper in the State of Colorado, Denver County and that
no other court shall have jurisdiction over such matters. The Patties hereby
consent to the personal and subject matter jurisdiction of the federal and state
courts of the State of Colorado for any and all disputes arising out of this
Agreement.
 
Entire Agreement. This Agreement contains the final, entire and complete
understanding between the Patties as to the subject matter of this Agreement,
and supersedes all prior discussions between them and/or their respective
counsel. This Agreement may not be modified or terminated orally, and no claimed
amendment, rescission or waiver shall be binding on a Party unless in a writing
signed by a duly authorized representative of such Patty.
 
Modification. This Agreement shall not be modified except in a written
instrument signed by a duly authorized representative for each Patty.


 
 
3

--------------------------------------------------------------------------------

 
 
Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement except by written instruments signed by the Party charged with
the waiver or estoppel. No waiver shall be deemed a continuing waiver unless
specifically stated therein, and the written waiver shall operate only as to the
specific term or condition waived, and not for the future or as to any act other
than that specifically waived.
 
No Joint Venture. Nothing herein contained shall be construed to place the
Parties in the relationship of partners or joint ventures or agents. Neither
Party shall represent to any third party that it has the authority to create any
binding obligation upon the other Party.
 
Survival of Terms and Conditions. Except as otherwise specifically provided for
in this Agreement, the terms and conditions of this Agreement shall survive the
expiration  or termination of this Agreement to the full extent necessary for
their enforcement and for the protection of the Party in whose favor they
operate.
 
Cumulative Remedies. Each Party shall have all remedies available at law or in
equity for breach of this Agreement, including, without limitation, termination
of this Agreement, all of which remedies shall be cumulative.
 
Bankruptcy  of  Licensor.  The Parties intend that the license and right under
this Agreement shall constitute a license of "intellectual prope1iy rights"
within the meaning of Section 365(n) of the U.S. Bankruptcy Code and, as such,
this Agreement may remain in full force and effect under such law if Licensor is
insolvent, makes an assignment for the benefit of its creditors, is subject to
any voluntary or involuntary bankruptcy proceeding and such proceeding is not
dismissed within thirty (30) days of commencement, or otherwise ceases to do
business.
 
Legal Consultation.  Each Party represents and warrants that it consulted with
an attorney prior to signing this Agreement and that it was given sufficient
time to do so.
 
Counterparts. This Agreement may be executed in any number of counterparts and
by any number of counterpart signature pages, each of which shall be an original
with the same effect as if each of the signatures were affixed to the same
instrument. Signatures may be electronic and signature pages may be transmitted
electronically, and such signatures and signature pages shall be deemed original
signature pages for all purposes.
 
No Third-Party Beneficiary Rights.  No provision of this Agreement is intended
nor shall be interpreted to provide or create any third party beneficiary rights
and all provisions hereof shall be personal solely between the Parties hereto.
 
No Assigmnent.     This Agreement will not be assignable or transferable by
either Licensee without the express written consent of the Licensor.
 
Further Assurances. Each Party agrees that it will take whatever action or
actions as are deemed by the Parties' respective counsel to be reasonably
necessary or desirable from time to time to effectuate the provisions or intent
of this Agreement, and to that end, each Party agrees that it will execute,
acknowledge, seal, and deliver any further instruments or documents which
 
 
 
4

--------------------------------------------------------------------------------

 
may be necessary to give full force and effect to this Agreement or any of the
provisions hereof, or to carry out the intent of this Agreement.




 


[Signature Page Follows]
 




 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS THEREOF, this License aud Assignment Agreement has been executed as
of the date stated above.
 


Licensor:
 
BOURBON BROTHERS, LLC
 
   
Licensees:
 
BOURBON BROTHERS HOLDING COMPANY, LLC
 
 
 
/s/ J.W. Roth
   
/s/ David Lavigne
 
Name:  J.W. Roth
   
Name:  David Lavigne
 
 
   
 
 

 


 
   
BOURBON BROTHERS BRAND, LLC
 
 
   
/s/ Robert B. Mudd
 
 
   
 Robert B. Mudd, Manager
 
 
   
 
 





     
BOURBON BROTHERS FRANCHISE, LLC
 
 
   
/s/ Robert B. Mudd
 
 
   
Robert B. Mudd, Manager
 
 
   
 
 







     
BOURBON BROTHERS RESTAURANT GROUP, LLC
 
 
   
/s/ Robert B. Mudd
 
 
   
Robert B. Mudd, Manager
 
 
   
 
 







     
BOURBON BROTHERS SMOKEHOUSE AND TAVERN COLORADO SPRINGS, LLC
 
 
   
/s/ Robert B. Mudd
 
 
   
Robert B. Mudd, Manager
 
 
   
 
 




 
6

--------------------------------------------------------------------------------

 
 